 In the Matter of TAYLOR FIBRE COMPANYandUNITED STEELWORKERSOF AMERICA, CIOCase No. 4-R-1776.-Decided, October 15, 1945High, Swartz, Flynn & Roberts,byMr. Victor J. Roberts,of Nor-ristown, Pa., for the Company.Mr. Orval J. Kincaid,of Philadelphia, Pa., for the CIO.Mr. Morris Gerber,of Norristown, Pa., for the Independent.Mr. Samuel G. Hamilton,of,counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of TaylorFibre Company, Norristown, Pennsylvania, herein called the Com-pany; the National Labor Relations Board provided,for , an appro-priate hearing upon due notice before Eugene M. Purver, 'TrialExaminer.Said hearing was held at Norristown, Pennsylvania, onJuly 9, 1945.The Company, the CIO, and Taylor Employees Union,herein called the Independent, ,appeared and participated.Allparties were afforded full opportunity to `be heard,'to examine -and-cross-examine witnesses, and ' to introduce, evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error, and are ' hereby , affirmed:All parties wereafforded an opportunity to file briefs with-the Board.! ', ,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTaylor Fibre Company is a Peinsylvania corporation with a, plantinvolved 'in this proceeding, located at, Betzwood,'Pennsylvdnia: ' Itis there ,engaged in the production and distribution, of laminated64 N. L. R. B, No. 42.247 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDplastics, vulcanized and phenolic fibre sheets, rods, tubes, and' "specialfabricated parts.The principal raw materials used by the Companyare wood pulp, cotton rags, cotton fabrics, and chemicals.Duringthe calendar year _1944, the Company purchased raw materials valuedin.excess of $1,250,000, of which approximately, 81 percent was shippedfrom points outside the Commonwealth of Pennsylvania.Duringthe same period, the Company manufactured products valued inexcess of $3,000,000, of which approximately 88 percent was shippedto points outside the Commonwealth.The Company admits, for the purpose of this proceeding, that itis engaged in commerce within the meaning of the National LaborRelations Act.U. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.-Taylor Employees Union is an unaffiliated labor organization admit-ting to membership employees of the Company. '-M. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of certain of its employees untilthe CIO has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear- -ing, indicates that the CIO represents a substantial number of employ-ees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees ofthe Company, within the meaningof Section 9 (c) and Section -2 (6) and (1) of the Aet.2IV. THE APPROPRIATE UNITThe CIO seeks, a unit composed of all production and maintenance'employees of the Company, excluding office and factory clerical em-,'The Field Examiner reportedthat the CIOsubmitted 215 authorizationcards ; thatthere were 378 employees in the unitalleged in the petition to be appropriate ; that 113 ofthe cards were datedJanuary 1945,, 15 February 1945, 42 March 1945, 1 April 1945,5 May 1945, 1 June 1945,and 38 wereundated.TheIndependent relies upon a contractwith the Companyas evidence of its interest.2The Companyand theIndependent have been parties to collective bargaining contractsfor 8 or 9 years.The last written contractbetween themprovides that itshall remain in force'and effect until September 1, 1945, and shall remain in force andeffect thereafterfrom year to year unless terminatedby either party thereto,givingto the other party.30 days' noticeof intention to terminate or amend contract, deliv-ered to the other party hereto no later than 30 days prior to the expiration of thecontract period.This contractis not raised as a bar.In any event, the CIO gavenotice of its claim torepresentation on or about May 22, 1945, and the contract could not possibly preclude acurrent determination of representatives. TAYLOR FIBRE COMPANY249ployees, guards, watchmen, foremen, and'all'other supervisory employ-e Ies: ' Contrary to the CIO's position, 'the Independent and the Com-'paliy contend that watchmen and factory 'clerical employees shouldbe `included in the. unit.Furthermore, there. is disagreement withrespect to the inclusion or exclusion of subforemen and shift'leaders,the CIO contending that they are supervisory employees and shouldbe excluded from the unit, whereas the Company and the Independenttake the opposite position.Watchmen:The Company employs two watchmen, who are'notsworn' peace officers and are neither militarized, uniformed, nor armed.They make hourly rounds, carry a watchman's clock, and, ring the clockby means of keys located at stations throughout the plant.Their pri-mary duty is to keep under surveillance the Company's plant. Theseemployees have been covered by the contracts between the Companyand the Independent.We shall include them.3Factory clerical employees:There are three factory clerks, stationedin offices in the plant. They maintain production records for produc-tion department heads, and keep time card records, records relatingto inventories, and records relating to production materials.They,too, have been covered by the agreement's between the Company andthe Independent.We shall include them.'Sub f oremen:There are three subforemen, all of whom have beencovered by the contracts between the Company and the Independent.'The subforeman in the sheet metal department measures the thicknessof sheets of fibre, and assembles these sheets into groups to complywith customers' orders preparatory to their delivery to the shippingdepartment.The coating department subforeman schedules mate-rials that are to be processed, checks' the results of the operations per-formed on these materials, and supervises other production test data.The subforeman in the specialty department observes the''operationof different machines, assigns operators to machines, and when a ma--chine runs out of a particular order,' assigns' another' order' to run onthat 'machine.'In general', subforemen schedule' and lay out for the employees 'intheir 'particular production unit the work that is to' be performed, andcheck the' quantity and quality of 'the finished products:' They'exercisea certainamount of production or quality supervis'ioy." However,-they have' no, -authority to hire, discharge, or discipline -employees,change their'status, or effectively recommend such action., Accord-ingly; we shall include the subforemen in the unit.SeeMatter of The Swartwout Company,61 N. L R B 832;Matter of C. J. Petersen andC F. Lytle,d/bfPetersen and'Lytle,60 N. L.R B. 1070 '1 ,4SeeMatter of Vulcan Mold and Iron Company;62 N. L. R.I B., 121.9;'Matter of C:c J.Petersen and C. F. Lytle,d/b/a Petersen and Lytle, supra: 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDShift leaders:There are 24 shift leaders.All have been covered bythe agreements between the Company and the Independent. , Shiftleaders, or "pushers," spend substantially their entire time in perform-ing the same type of work as the production and maintenance em-ployees.Shift leaders urge or encourage the members of their respec- ''tive groups to complete the work, in the most expeditious manner.Since they have no authority to hire, discharge, or discipline em-ployees, make changes in their status, or effectively recommend suchaction,,we shall include shift leaders in the unit. ,'We find that all production and maintenance employees, includingfactory, clerical employees, watchmen, subforemen and shift leaders,but excluding office clerical employees, guards, superintendents, fore,men, and all other supervisory employees with authority to hire, pro-mote discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas'arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election-herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for 'lfhe purposes of collective bargaining with Taylor FibreCompany, Norristown, Pennsylvania, an election by secret ballot shallbe conducted as early as possible,-but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervis on ofthe Regional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections -10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilyI TAYLOR FIBRE COMPANY251,laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date-of the election,to determine whether they desire to be represented by United Steel-workers' of. America, CIO, or by.Taylor Employees. Union, for thepurposes of collective bargaining, or by neither.'MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.